Exhibit 10.2

 

AMENDMENT NO. 1

TO

LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”), dated as of October 18, 2005, by and among
K-SEA OPERATING PARTNERSHIP L.P. (the “Borrower”), the several financial
institutions party hereto (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral trustee for the Lenders, and LASALLE BANK, NATIONAL
ASSOCIATION, as syndication agent.

 

RECITALS

 


A.                                   THE BORROWER, THE LENDERS AND THE
ADMINISTRATIVE AGENT ARE PARTIES TO A LOAN AND SECURITY AGREEMENT, DATED AS OF
MARCH 24, 2005 (AS IT MAY BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “LOAN AGREEMENT”).  UNLESS OTHERWISE DEFINED
HEREIN, ALL CAPITALIZED TERMS USED HEREIN OR IN THE ACKNOWLEDGEMENT AND CONSENT
ANNEXED HERETO SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE LOAN AGREEMENT.


 


B.                                     THE BORROWER AND K-SEA ARE PARTIES TO THE
MEMBERSHIP INTEREST PURCHASE AGREEMENT, DATED AUGUST 23, 2005 (THE “SEA COAST
PURCHASE AGREEMENT”), AMONG THE BORROWER, K-SEA, MARINE RESOURCES GROUP, INC.
(“SEA COAST SELLER”) AND SALTCHUK RESOURCES, INC., PURSUANT TO WHICH THE
BORROWER HAS AGREED TO PURCHASE ALL OF THE MEMBERSHIP INTERESTS IN SEA COAST
TRANSPORTATION LLC, A DELAWARE LIMITED LIABILITY COMPANY AND THE
SUCCESSOR-BY-MERGER TO SEA COAST TOWING, INC., A WASHINGTON CORPORATION AND A
WHOLLY-OWNED SUBSIDIARY OF SEA COAST SELLER, ON THE TERMS AND CONDITIONS SET
FORTH IN THE SEA COAST PURCHASE AGREEMENT, FOR AN AGGREGATE PURCHASE PRICE OF
$77,000,000 IN CASH AND 125,000 COMMON UNITS OF K-SEA, AS SUCH PURCHASE PRICE
MAY BE ADJUSTED PURSUANT TO THE TERMS OF THE SEA COAST PURCHASE AGREEMENT (THE
“PURCHASE PRICE”).  SUCH ACQUISITION IS REFERRED TO HEREIN AS THE “SEA COAST
ACQUISITION”.


 


C.                                     THE BORROWER HAS ADVISED THE
ADMINISTRATIVE AGENT AND THE LENDERS THAT IT DESIRES TO AMEND THE LOAN AGREEMENT
IN CERTAIN RESPECTS, TO, AMONG OTHER THINGS, INCREASE THE AGGREGATE COMMITMENTS
OF THE LENDERS.


 


D.                                    EACH OF THE LENDERS DESIRES TO INCREASE
ITS RESPECTIVE COMMITMENT IN ACCORDANCE WITH THE TERMS HEREOF AND THE BORROWER
DESIRES TO ACCEPT SUCH INCREASED COMMITMENTS.


 


E.                                      SIMULTANEOUSLY WITH THE EXECUTION AND
DELIVERY OF THIS AMENDMENT, WACHOVIA BANK, NATIONAL ASSOCIATION (THE “NEW
LENDER”) HAS AGREED TO MAKE LOANS TO THE BORROWER AND THE BORROWER DESIRES TO
ACCEPT THE COMMITMENT OF THE NEW LENDER AND TO CAUSE THE NEW LENDER TO BE ADDED
AS A “LENDER” TO THE LOAN AGREEMENT AS AMENDED HEREBY, AND THE ADMINISTRATIVE
AGENT AND THE LENDERS ARE AGREEABLE TO THE ADDITION OF THE NEW LENDER.

 

--------------------------------------------------------------------------------


 


F.                                      THE ADMINISTRATIVE AGENT HAS ADVISED THE
BORROWER THAT THE LENDERS ARE WILLING TO AGREE TO ITS REQUESTS TO AMEND THE LOAN
AGREEMENT ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AMENDMENT.

 

Accordingly, in consideration of the foregoing, the parties hereto hereby agree
as follows:

 


1.                                       CHANGE IN COMMITMENTS; ADDITIONAL
LENDER.

 


(A)                                  COMMITMENTS.  FROM AND AFTER THE AMENDMENT
NO. 1 EFFECTIVE DATE, THE COMMITMENT OF EACH LENDER SHALL BE THE AMOUNT SET
FORTH OPPOSITE SUCH LENDER’S NAME ON SCHEDULE 2.01 TO THE LOAN AGREEMENT (AS
AMENDED HEREBY AND ATTACHED HERETO AS EXHIBIT E) UNDER THE CAPTION “COMMITMENT”
AS SUCH AMOUNT MAY BE INCREASED OR REDUCED PURSUANT TO THE TERMS OF THE LOAN
AGREEMENT, AND SUCH AMOUNT (IF CHANGED) SHALL SUPERSEDE AND BE DEEMED TO AMEND
THE AMOUNT OF SUCH LENDER’S COMMITMENT AS SET FORTH ON SCHEDULE 2.01 TO THE LOAN
AGREEMENT AS IN EFFECT ON THE EFFECTIVE DATE.


 


(B)                                 NEW LENDER.  THE NEW LENDER AGREES WITH THE
BORROWER, THE OTHER LENDERS AND THE ADMINISTRATIVE AGENT THAT (I) IT WILL ABIDE
BY THE TERMS OF THE LOAN AGREEMENT AS AMENDED HEREBY AS A “LENDER” THEREUNDER,
AND (II) THE LOAN AGREEMENT AS AMENDED HEREBY SHALL BE BINDING UPON, INURE TO
THE BENEFIT OF, AND BE ENFORCEABLE BY AND AGAINST IT.  THE BORROWER HEREBY
CONSENTS TO THE NEW LENDER BEING ADDED AS A “LENDER” UNDER THE LOAN AGREEMENT,
AS AMENDED HEREBY, EFFECTIVE AS OF THE AMENDMENT NO. 1 EFFECTIVE DATE.


 


(C)                                  ADJUSTMENT OF OUTSTANDING LOANS.  IF ANY
LOANS ARE OUTSTANDING UNDER THE LOAN AGREEMENT ON THE AMENDMENT NO. 1 EFFECTIVE
DATE, THE LENDERS SHALL ON THE AMENDMENT NO. 1 EFFECTIVE DATE, AT THE DIRECTION
OF THE ADMINISTRATIVE AGENT, MAKE APPROPRIATE ADJUSTMENTS AMONG THEMSELVES IN
ORDER TO INSURE THAT THE AMOUNT (AND TYPE) OF THE LOANS OUTSTANDING TO THE
BORROWER FROM EACH LENDER UNDER THE LOAN AGREEMENT (AS OF THE AMENDMENT NO. 1
EFFECTIVE DATE) ARE PROPORTIONATE TO THE AGGREGATE AMOUNT OF ALL OF THE
COMMITMENTS, AFTER GIVING EFFECT TO THE INCREASE IN THE MAXIMUM AMOUNT AND
INCREASE IN THE AMOUNT OF THE COMMITMENTS OF EACH OF THE LENDERS AND TO THE
ADDITIONAL COMMITMENT OF THE NEW LENDER.  BORROWER AGREES AND CONSENTS TO THE
TERMS OF THIS SECTION 1(C).


 


2.                                       AMENDMENTS TO LOAN AGREEMENT.


 


(A)                                  ADDITIONAL DEFINITIONS.  SECTION 1.01 OF
THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING NEW DEFINITIONS IN
THE APPROPRIATE ALPHABETICAL ORDER:


 

“Additional Pool Vessels” means those vessels owned by Borrower identified on
Exhibit B to Amendment No. 1.

 

“Amendment No. 1” means Amendment No. 1 to Loan Agreement, dated as of
October 18, 2005, among Borrower, the Lenders party thereto and the
Administrative Agent.

 

“Amendment No. 1 Effective Date” means October 18, 2005.

 

2

--------------------------------------------------------------------------------


 

“Excluded Subsidiaries” means, collectively, Inversiones Kara Sea Srl., K-Sea
Canada Holdings and K-Sea Canada Corp.

 

“Sea Coast Acquisition” has the meaning ascribed thereto in Amendment No. 1.

 

“Sea Coast Acquisition Documents” means the Sea Coast Purchase Agreement and the
instruments, agreements and documents executed and delivered in connection
therewith.

 

“Sea Coast Acquisition Transactions” means, collectively, (i) the issuance by
K-Sea of  common units and the receipt by K-Sea of not less than $33,000,000 in
proceeds therefrom, (ii) the merger of Sea Coast Towing with and into Sea Coast
LLC, with Sea Coast LLC as the surviving Person of such merger, (iii) the
purchase by Borrower of one hundred percent (100%) of the membership interest in
Sea Coast LLC and (iv) the distribution by Sea Coast Towing of the vessels
described in the Vessel Purchase Agreement dated October 18, 2005 between Sea
Coast LLC and Sea Coast Seller to Sea Coast Seller and the subsequent sale of
such vessels to Sea Coast LLC by Sea Coast Seller pursuant to the Vessel
Purchase Agreement dated October 18, 2005 between Sea Coast LLC and Sea Coast
Seller.

 

“Sea Coast LLC” means Sea Coast Transportation LLC, a Delaware limited liability
company and successor-by-merger to Sea Coast Towing.

 

“Sea Coast Mortgage” means the First Preferred Fleet Mortgage, dated the
Amendment No. 1 Effective Date, granted by Sea Coast LLC to the Collateral
Trustee over the whole of the Sea Coast Pool Vessels, as the same may be
amended, modified or supplemented from time to time and from which Sea Coast
Pool Vessels may be added or released from time to time.

 

“Sea Coast Pool Vessels” means those vessels owned by Sea Coast LLC identified
on Exhibit C to Amendment No. 1.

 

“Sea Coast Purchase Agreement” means the Membership Interest Purchase Agreement,
dated August 23, 2005, among the Borrower, K-Sea, Sea Coast Seller and Saltchuk
Resources, Inc.

 

“Sea Coast Seller” means Marine Resources Group, Inc., a Washington corporation.

 

“Sea Coast Towing” means Sea Coast Towing, Inc., a Washington corporation and a
wholly-owned Subsidiary of Sea Coast Seller.

 

3

--------------------------------------------------------------------------------


 


(B)                                 AMENDMENTS TO DEFINITIONS.


 

(I)                                     APPLICABLE MARGIN.  SECTION 1.01 OF THE
LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “APPLICABLE
MARGIN” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Applicable Margin” means, at all times during the applicable periods set forth
below: (a) with respect to Base Rate Loans, the percentage set forth below under
the heading “Base Rate Margin” and adjacent to such period, (b) with respect to
LIBOR Loans, the percentage set forth below under the heading “LIBOR Margin” and
adjacent to such period and (c) with respect to the Commitment Fees, the
percentage set forth below under the heading “Commitment Fee Margin” and
adjacent to such period:

 

Period

 

 

 

 

 

 

 

When the Total

 

 

 

 

 

 

 

 

 

Funded Debt to

 

 

 

 

 

 

 

 

 

EBITDA Ratio

 

 

 

Applicable Margin

 

is greater than
or equal to

 

And less
than

 

Base Rate
Margin

 

LIBOR
Margin

 

Commitment
Fee Margin

 

3.50:1.00

 

 

 

0.250

%

2.000

%

0.300

%

3.00:1.00

 

3.50:1.00

 

0.000

%

1.750

%

0.200

%

2.50:1.00

 

3.00:1.00

 

0.000

%

1.500

%

0.200

%

2.00:1.00

 

2.50:1.00

 

0.000

%

1.250

%

0.150

%

 

 

2.00:1.00

 

0.000

%

1.000

%

0.150

%

 

Changes in the Applicable Margin resulting from a change in the Total Funded
Debt to EBITDA Ratio shall be based upon the certificate most recently delivered
under Section 6.01(b) and shall become effective on the first day of the month
immediately succeeding the date such certificate is required to be delivered to
the Administrative Agent pursuant to Section 6.01(b).  Notwithstanding anything
to the contrary in this definition, (i) if Borrower shall fail to deliver to the
Administrative Agent such a certificate on or prior to any date required by
Section 6.01(b), the Total Funded Debt to EBITDA Ratio shall be deemed to be
greater than 3.50:1.00 from and including such date to the first day of the
month immediately succeeding the date of delivery to the Administrative Agent of
such certificate and (ii) during the period commencing on the Amendment No. 1
Effective Date and ending on the first day of the month immediately succeeding
the date that the certificate to be delivered under Section 6.01(b) for the
fiscal quarter ending December 31, 2005 is to be delivered to the Administrative
Agent, the Applicable Margin shall be 0.000% for Base Rate Loans, 1.750% for
LIBOR Loans and 0.200% with respect to the Commitment Fees.

 

4

--------------------------------------------------------------------------------


 

(II)                                  ASSIGNMENT OF INSURANCES.  SECTION 1.01 OF
THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “ASSIGNMENT
OF INSURANCES” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Assignment of Insurances” means the first priority assignment of insurances
respecting the Pool Vessels granted by Borrower or any Subsidiary Guarantor in
favor of the Collateral Trustee, in form and substance satisfactory to
Administrative Agent.

 

(III)                               COLLATERAL.  SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “COLLATERAL” IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Collateral” means the collateral described in this Agreement, including, but
not limited to, in Article III hereof, the Assignments and the Mortgage,
including, without limitation, the Pool Vessels, and the Proceeds thereof, all
insurance with respect to the Pool Vessels, any and all charters of the Pool
Vessels by Borrower or any Subsidiary Guarantor and all Hire and other amounts
payable from time to time thereunder and the Proceeds thereof, all future
charters of the Pool Vessels by Borrower or any Subsidiary Guarantor, including
all Hire payments and Proceeds of the foregoing and all amounts payable
hereunder as more specifically described herein and in the Assignments and the
Mortgage.

 

(IV)                              CREDIT PARTY.  SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “CREDIT PARTY” IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Credit Party” means each of Borrower, each Guarantor and each of their
respective Subsidiaries; provided, however, “Credit Party” shall exclude the
Excluded Subsidiaries.

 

(V)                                 EARNINGS ASSIGNMENT.  SECTION 1.01 OF THE
LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “EARNINGS
ASSIGNMENT” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Earnings Assignment” means the general assignment for security interest
purposes of all charters, charter hire, freights and earnings with respect to
the Pool Vessels granted by Borrower or any Subsidiary Guarantor in favor of the
Collateral Trustee, in form and substance satisfactory to the Administrative
Agent.

 

(VI)                              HIRE.  SECTION 1.01 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “HIRE” IN ITS ENTIRETY AND
SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Hire” means all charter hire under any and all charters entered into by or on
behalf of Borrower or any Subsidiary Guarantor of any Pool Vessel from time to
time, together with additional hire, supplemental hire, requisition hire,
freights and any other amounts paid to or for the account

 

5

--------------------------------------------------------------------------------


 

of Borrower or such Subsidiary Guarantor on account of the use or employment of
such Pool Vessel.

 

(VII)                           LOAN DOCUMENTS.  SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “LOAN DOCUMENTS” IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Loan Documents” means, collectively, this Agreement, Amendment No. 1, the
Notes, the Mortgage, the Sea Coast Mortgage, the Parent Guaranty, each
Subsidiary Guaranty, the Assignments and all consents given with respect to any
of the foregoing.

 

(VIII)                        MAXIMUM AMOUNT.  SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “MAXIMUM AMOUNT” IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Maximum Amount” means, with respect to the Facility, One Hundred Twenty Million
Dollars ($120,000,000.00), as such amount may be increased in the aggregate in
accordance with Section 2.18 hereof or decreased in the aggregate in accordance
with Section 2.07.

 

(IX)                                MORTGAGE.  SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “MORTGAGE” IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Mortgage” means, collectively, (i) the First Preferred Fleet Mortgage, dated
March 24, 2005, originally granted by Borrower to the Collateral Trustee over
the whole of the Pool Vessels (other than the Additional Pool Vessels), as such
Mortgage is amended and supplemented on the Amendment No. 1 Effective Date and
(ii) the Sea Coast Mortgage, as each may be amended, modified or supplemented
from time to time and from which Pool Vessels may be added or released from time
to time

 

(X)                                   PERMITTED LIENS.  SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF  “PERMITTED LIENS” IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Permitted Liens” means:

 

(a)                                  Liens imposed by law for taxes or under
ERISA in respect of contingent liabilities thereunder that are not yet due;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, including, but
not limited to, liens for current wages of the crew of any Pool Vessel,
including the master of such Pool Vessel, for current wages of stevedores when
employed directly by such Pool Vessel or for general average or salvage,
including contract salvage or liens arising in the ordinary course of business
and securing obligations that are not overdue by more than

 

6

--------------------------------------------------------------------------------


 

thirty (30) days and in each such case such liens are subordinate to the Lien of
the Mortgage;

 

(c)                                  Liens arising out of bareboat charters of
Pool Vessels to K-Sea Transportation Inc. covering the Pools Vessels described
on Schedule 4.14; and

 

(d)                                 Liens arising out of time charters, voyage
charters or contracts of affreightment with unrelated third parties in respect
of a Pool Vessel;

 

provided, that the term “Permitted Liens” shall not include any Lien securing
Indebtedness; and, provided, further, that the aggregate amount of Permitted
Liens outstanding on all Pool Vessels at any one time shall not exceed
$2,500,000.

 

(XI)                                POOL VESSELS.  SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF  “POOL VESSELS” IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Pool Vessels” means, collectively, (i) those vessels identified on
Schedule 1.01 hereto as of the Effective Date, (ii) the Additional Pool Vessels
and (iii) the Sea Coast Pool Vessels, in each case together with any vessels
hereafter added to the Pool Vessels pursuant to Section 3.02 or Section 3.03
hereof.

 

(XII)                             SUBSIDIARY GUARANTOR.  SECTION 1.01 OF THE
LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “SUBSIDIARY
GUARANTOR” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Subsidiary Guarantor” means any Subsidiary that executes and delivers a
Subsidiary Guaranty; provided, however, “Subsidiary Guarantor” shall exclude the
Excluded Subsidiaries.

 

(XIII)                          TERMINATION DATE.  SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “TERMINATION DATE” IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Termination Date” means October 18, 2010.

 

(XIV)                         TOTAL FUNDED DEBT TO EBITDA RATIO.  SECTION 1.01
OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “TOTAL
FUNDED DEBT TO EBITDA RATIO” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING
THEREFOR:

 

“Total Funded Debt to EBITDA Ratio” means, at any date of determination, the
ratio of Total Funded Debt divided by EBITDA for the four fiscal quarter period
ending on such date or, if such date is not the last day of a fiscal quarter,
for the immediately preceding four fiscal quarter period; provided, that, for
any such determination, EBITDA shall be adjusted to include, for the relevant
four fiscal quarter period, pro forma

 

7

--------------------------------------------------------------------------------


 

EBITDA in an amount reasonably acceptable to the Administrative Agent respecting
any vessel or business acquisition for which debt is incurred and included in
Total Funded Debt.

 


(C)                                  EVIDENCE OF DEBT.  SECTION 2.08(E) OF THE
LOAN AGREEMENT IS HEREBY DELETED ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED
THEREFOR:


 

(e)                                  The Loans made by any Lender may, upon
request of such Lender, be evidenced by a Note in the form attached to Amendment
No. 1 as Exhibit A.  In such event, Borrower shall execute and deliver to such
Lender a Note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) substantially in the form as
attached to Amendment No. 1 as Exhibit A and otherwise in form and substance
acceptable such Lender.  Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.07 hereof) be represented by one or more Notes in such form payable
to the order of the payee named therein.  Each such Lender may enter Loans and
repayment made on any Note; provided, however, that failure to do so shall not
affect Borrower’s obligations to repay all Loans made.

 


(D)                                 PAYMENTS GENERALLY; PRO RATA TREATMENT;
SHARING OF SET-OFFS.  SECTION 2.14 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY
(I) DELETING EACH REFERENCE IN SECTION 2.14(B)(II) TO “$50,000,000.00” AND
SUBSTITUTING THEREFOR “$62,500,000.00” AND (II) DELETING SECTION 2.14(B)(V) IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:


 

(v)                                 After an Event of Default shall have
occurred and be continuing and after Lenders have either, (i) as assignee from
Borrower or any Subsidiary Guarantor of any charter of any of the Pool Vessels,
declared such charter to be in default or terminated in accordance with the
terms thereof, or (ii) declared all amounts outstanding hereunder to be due and
payable pursuant to Section 8.02 hereof, or done both (i) and (ii), all payments
received and amounts realized by any Lender, as well as all payments or amounts
then held by the Lenders as part of the Collateral, shall be applied against the
Obligations in such order and such manner as the Lenders, in their sole
discretion, may determine and as otherwise provided in the other Loan Documents
and the documents evidencing the other Obligations, and the balance, if any,
shall be paid by the Lenders to Borrower.

 


(E)                                  INCREASE OF COMMITMENTS. 
SECTION 2.18(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE FIRST
SENTENCE THEREOF IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:


 

Provided that no Default or Event of Default has occurred and is continuing,
Borrower may, at any time and from time to time, provide a written request to
the Administrative Agent to increase the Commitments of the Facility by up to an
aggregate maximum amount of Fifty Million Dollars ($50,000,000.00).

 

8

--------------------------------------------------------------------------------


 


(F)                                    GRANT OF SECURITY INTEREST.


 

(I)                                     SECTION 3.01(A) OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED THEREFORE:

 

(a)                                  To secure the payment and performance in
full of all Obligations, each of Borrower and Sea Coast LLC hereby grants to the
Collateral Trustee for the ratable benefit of the Lenders a continuing security
interest in and Lien upon, and a right of set-off against, and each of Borrower
and Sea Coast LLC hereby assigns and pledges to the Collateral Trustee for the
ratable benefit of the Lenders, all of the Collateral owned by it or a
Subsidiary Guarantor or in which such party has an interest.

 

(II)                                  SECTION 3.01(B) OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING CLAUSE (I) THEREOF IN ITS ENTIRETY AND SUBSTITUTING
THE FOLLOWING THEREFOR:

 

(i)                                     each of the Pool Vessels, together with
all of its machinery, anchors, cables, chains, rigging, tackle, fittings, tools,
pumps, pumping equipment, gear, apparel, furniture, appliances, equipment, spare
and replacement parts and all other appurtenances thereunto appertaining or
belonging, whether now owned or hereafter acquired by its respective owner and
whether on board or not, and also any and all additions, improvements and
replacements made in or to such Pool Vessels or any part thereof or in or to any
equipment and appurtenances thereunder appertaining or belonging and any and all
the charter hire, subcharter hire, freights, subfreights, earnings, charters
(including, without limitation, any rights of termination thereof), to the
extent set forth in the Earnings Assignment, insurance proceeds and all other
Proceeds paid or payable to Borrower or any Subsidiary Guarantor on account of
the use or employment of any Pool Vessel, being secured by the Mortgage or any
other mortgage to be executed and delivered by Borrower or any Subsidiary
Guarantor in favor of the Collateral Trustee or the Lenders (each, a
“Mortgage”); and

 

(G)                                 SUBSTITUTION OF POOL VESSELS.  SECTION 3.02
OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING EACH REFERENCE THEREIN TO
“$50,000,000.00” AND SUBSTITUTING THEREFOR “$62,500,000.00”.


 


(H)                                 ORDERLY LIQUIDATION VALUE.  SECTION 3.03 OF
THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING EACH REFERENCE THEREIN TO
“$50,000,000.00” AND SUBSTITUTING THEREFOR “$62,500,000.00”.


 


(I)                                     ORGANIZATION.  SECTION 4.13 OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED
THEREFOR:


 

Section 4.01                            Organization.  Each of Borrower, K-Sea
and each Subsidiary Guarantor (other than Sea Coast LLC) is a limited
partnership duly organized, validly existing and in good standing under the laws
of Delaware.  Sea Coast LLC is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware.  Each of
Borrower, K-Sea and each Subsidiary Guarantor has the necessary right,

 

9

--------------------------------------------------------------------------------


 

power and authority to own its respective assets and to transact the business in
which it is engaged, and is duly qualified to do business in each jurisdiction
where such qualification is legally required and in each jurisdiction where the
failure to qualify would affect the enforceability of the Loan Documents or
otherwise adversely affect the Collateral or Borrower’s or K-Sea’s or any
Subsidiary Guarantor’s ability to perform its respective obligations under any
of the Loan Documents.

 


(J)                                     TITLE.  SECTION 4.13 OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED
THEREFOR:


 

Section 4.13                            Title.  Borrower and the Subsidiary
Guarantors have and at all times will defend and continue to have good and
marketable title to all of the Collateral, free and clear of all Liens, security
interests, claims or encumbrances of any kind whatsoever subject only to
Permitted Liens.  The Pool Vessels (other than the Sea Coast Pool Vessels) are
documented in the name of Borrower with the United States Coast Guard National
Vessel Documentation Center in Falling Waters, West Virginia and the Sea Coast
Pool Vessels are documented in the name of Sea Coast LLC with the United States
Coast Guard National Vessel Documentation Center in Falling Waters, West
Virginia.

 


(K)                                  LENDERS’ SECURITY INTEREST.  SECTION 4.14
OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING
SUBSTITUTED THEREFOR:


 

Section 4.14                            Lenders’ Security Interest.  As of the
Amendment No. 1 Effective Date, the Collateral Trustee shall have a legal, valid
and continuing first preferred ship mortgage (as amended, supplemented or
otherwise modified from time to time) over the whole of, and a perfected first
lien on and security interest in, the Pool Vessels, and the Administrative Agent
shall have a perfected first lien on and security interest in the remaining
Collateral subject only to Permitted Liens and all taxes, fees and other charges
in connection therewith shall have been duly paid.  There are no demise charters
in effect on any Pool Vessels other than the charters identified on
Schedule 4.14.

 


(L)                                     VESSELS.  SECTION 4.16(A) OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED
THEREFOR:


 

(a)                                  Set forth on Schedule 1.01 (attached to
Amendment No. 1 as Exhibit D) is a complete and accurate list, as of the
Amendment No. 1 Effective Date, of all Pool Vessels, showing as of the Amendment
No. 1 Effective Date with respect to each such Pool Vessels the following: 
(i) the name of each Pool Vessel and (ii) the name of the Registered Owner of
the Pool Vessels.

 


(M)                               SEA COAST ACQUISITION.  ARTICLE IV OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY ADDING A NEW SECTION 4.19 TO READ IN ITS ENTIRETY
AS FOLLOWS:


 

Section 4.19                            The Sea Coast Acquisition.  Borrower has
heretofore delivered to the Administrative Agent true, correct and

 

10

--------------------------------------------------------------------------------


 

complete copies of the Sea Coast Acquisition Documents.  Borrower has,
concurrently with the execution and delivery of Amendment No. 1, consummated the
Sea Coast Acquisition in all material respects pursuant to the Sea Coast
Acquisition Documents, and the Sea Coast Acquisition Documents set forth the
entire agreement among the parties thereto with respect to the subject matter
thereof.  No party to any of the Sea Coast Acquisition Documents has waived the
fulfillment of any material condition precedent set forth therein to the
consummation of the Sea Coast Acquisition, no party has failed to perform any of
its material obligations thereunder or under any instrument or document executed
and delivered in connection therewith, and nothing has come to the attention of
Borrower that would cause it to believe that any of the representations or
warranties of Sea Coast Seller contained in the Sea Coast Acquisition Documents
was false or misleading in any material respect when made or when reaffirmed on
the Amendment No. 1 Effective Date.  No consent or approval, authorization or
declaration of any governmental authority, bureau or agency, is or will be
required in connection with the Sea Coast Acquisition Transactions, except for
consents that have been obtained prior to the Amendment No. 1 Effective Date. 
Neither the execution and delivery of the Sea Coast Acquisition Documents, nor
the performance of Borrower’s obligations thereunder, will violate any provision
of law or will conflict with or result in a breach of, or create (with or
without the giving of notice or lapse of time, or both) a default under, any
material agreement to which Borrower is a party or by which it is bound or any
of its assets is affected.  Borrower has acquired by virtue of the consummation
of the Sea Coast Acquisition Transactions and now has good and marketable title
to one hundred percent (100%) of the membership interest in Sea Coast LLC and
Sea Coast LLC has acquired by virtue of the consummation of Sea Coast
Acquisition Transactions and now has good and marketable title to all the assets
to which Sea Coast Towing had good and marketable title, free and clear of any
Lien, except (i) for Permitted Liens and (ii) for the Liens created and granted
by the Loan Documents.

 


(N)                                 INSURANCE.  SECTION 6.06 OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED
THEREFOR:


 

Section 6.06                            Insurance.  (a)  With respect to the
Collateral and other assets, Borrower shall maintain, and cause each Subsidiary
Guarantor to maintain, insurance at all times, with financially sound and
reputable insurers that are reasonably acceptable to the Administrative Agent. 
With respect to insurance on all Collateral, all such insurance policies shall
be in such form, substance, amounts and coverage as may be satisfactory to the
Administrative Agent, including, without limitation, insurance on hull and
machinery, protection and indemnity, loss or damage to vessels, damage to
property of third parties (including customers), loss or contamination of cargo,
personal injuries to employees or third parties, and pollution and other related
environmental damage.

 

(b)                                 Such insurance shall provide for thirty (30)
days’ prior written notice to the Administrative Agent of any reduction or
cancellation of coverage on account of default in the payment of any premium and
shall

 

11

--------------------------------------------------------------------------------


 

provide Lenders with the opportunity to cure nonpayment.  Borrower hereby
irrevocably appoints the Administrative Agent with full right of delegation by
the Administrative Agent as attorney-in-fact for Borrower to obtain, at
Borrower’s expense, any such insurance should Borrower or any Subsidiary
Guarantor fail to do so and, after an Event of Default, to adjust or settle any
claim or other matter under or arising pursuant to such insurance or to amend or
cancel such insurance.  Borrower shall deliver to the Administrative Agent
evidence of such insurance and a lender’s loss payable endorsement satisfactory
to the Administrative Agent as to all existing and future insurance policies
with respect to the Collateral.  Borrower shall deliver to the Administrative
Agent, in kind, all instruments representing proceeds of insurance received by
Borrower or any Subsidiary Guarantor.  Except as otherwise specifically provided
herein or in the Mortgage as to any Pool Vessel, the Administrative Agent may
apply any insurance proceeds received by the Administrative Agent or the
Collateral Trustee at any time to the cost of repairs to or replacement of any
portion of the Collateral and/or, at the Administrative Agent’s option, to
payment of or as security for any of the Obligations, whether or not due, in any
order or manner as the Administrative Agent may determine.  Borrower will
insure, and cause each Subsidiary Guarantor to insure, each Pool Vessel in
accordance with Section 1.18 of the Mortgage. Nothing in this Agreement shall be
construed to limit or restrict the provisions of Section 1.18 of the Mortgage,
but shall be in addition thereto.

 


(O)                                 U.S PERSON.                               
SECTION 6.11 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING SUBSTITUTED THEREFOR:


 

Section 6.11                            U.S. Person.  Borrower and each
Subsidiary Guarantor shall at all times until the Lien of the Mortgage shall be
discharged and there are no Loans outstanding hereunder be a limited partnership
(or a limited liability company in the case of Sea Coast LLC) organized under
the laws of Delaware or another state within the United States.

 


(P)                                 DOCUMENTATION.  SECTION 6.12 OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED
THEREFOR:


 

Section 6.12                            Documentation.  Borrower will, and will
cause each Subsidiary Guarantor to, comply with and satisfy all provisions of
the laws and regulations of the United States now or hereafter from time to time
in effect in order that the Pool Vessels shall continue to be documented vessels
pursuant to the laws of the United States as vessels of the United States under
the United States flag with such endorsements as shall qualify the Pool Vessels
for participation in the coastwise trade and such other trades and services to
which they may be dedicated from time to time.

 


(Q)                                 PERFORMANCE OF CONTRACTS.  SECTION 6.16 OF
THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING
SUBSTITUTED THEREFOR:

 

12

--------------------------------------------------------------------------------


 

Section 6.16                            Performance of Contracts.  Borrower
will, and will cause each Subsidiary Guarantor to, duly observe and perform in
all material respects all covenants and obligations to be performed by it under
any charter or any other contract for use of the Pool Vessels or any of them and
will promptly take any and all action as may be reasonably necessary to enforce
its rights under any such charter or contract or to secure the performance by
such charterer or operator of such party’s obligations under any such charter or
contract.  If an Event of Default shall have occurred and be continuing,
Borrower shall not, and shall not permit any Subsidiary Guarantor to, amend,
terminate or otherwise modify the terms of any such charter or contract without
the prior written consent of the Lenders, which shall not be unreasonably
withheld or delayed, but to which reasonable conditions may be attached;
provided, however, the Lenders shall have no obligation to consent to any
termination or to any amendment or modification, if in the Lenders’ judgment
such amendment or modification would materially increase the Lenders’ risks in
the transaction, reduce its returns or otherwise disadvantage the Lenders.

 


(R)                                    SUBSIDIARY GUARANTIES.  SECTION 6.18 OF
THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING
SUBSTITUTED THEREFOR:

 

Section 6.18                            Subsidiary Guaranties.  Upon the
formation or acquisition of any Subsidiary of Borrower (other than an Excluded
Subsidiary), Borrower shall cause each such Subsidiary to provide a Subsidiary
Guaranty to the Administrative Agent substantially in the form attached hereto
as Exhibit H.  In the event any Subsidiary of Borrower is an entity other than a
corporation, the form of Subsidiary Guaranty shall be modified to reflect the
nature of such entity.

 


(S)                                  RELATING TO THE VESSELS. 
SECTION 6.19(C) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING SUBSTITUTED THEREFOR:


 

(c)                                  Borrower shall, and shall cause each
Subsidiary Guarantor to, permit the Administrative Agent to have the Pool
Vessels surveyed by marine engineers or other surveyors selected by the
Administrative Agent, in its sole discretion, at such times and with such
frequency as the Administrative Agent may reasonably request.  The costs of such
surveys and inspections shall be allocated as follows: (i) so long as no Event
of Default has occurred and is then continuing, the cost of one such survey and
inspection every three years shall be borne by Borrower, and (ii) whenever an
Event of Default exists hereunder, the costs of all surveys (including, without
limitation, Visual Surveys) and inspections shall be borne by Borrower.

 


(T)                                    FIXED CHARGE COVERAGE RATIO. 
SECTION 7.01 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING SUBSTITUTED THEREFOR:


 

Section 7.01                            Fixed Charge Coverage Ratio.  Borrower
shall not permit the Fixed Charge Coverage Ratio as of the end of any fiscal
quarter to be less than 2.25 to 1.00.

 

13

--------------------------------------------------------------------------------


 


(U)                                 TOTAL FUNDED DEBT TO EBITDA RATIO. 
SECTION 7.03 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING SUBSTITUTED THEREFOR:


 

Section 7.03                            Total Funded Debt to EBITDA Ratio. 
Borrower shall not permit the Total Funded Debt to EBITDA Ratio at any time
during each period set forth below to be greater than the ratio set forth below
with respect to such period:

 

Period

 

Ratio

Effective Date to Amendment No. 1 Effective Date

 

3.75 to 1.00

Amendment No. 1 Effective Date to and including December 31, 2006

 

4.00 to 1.00

January 1, 2007 and thereafter

 

3.75 to 1.00

 


(V)                                 NO DISPOSITION OF ASSETS.  SECTION 7.07 OF
THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING
SUBSTITUTED THEREFOR:


 

Section 7.07                            No Disposition of Assets.  Without the
prior written consent of Lenders (which shall not be unreasonably withheld),
Borrower shall not, and shall not permit any Subsidiary Guarantor to, directly
or indirectly sell, lease (other than a charter of a Pool Vessel permitted under
the Mortgage), transfer, assign, abandon, exchange or otherwise relinquish
possession or dispose of any part of the Collateral or any material portion of
its other assets (other than (i) Collateral or other assets that are obsolete or
worn out, or equipment disposed of, if worn out, and replaced with equipment of
the same or better quality and value, in the ordinary course of business and
(ii) sales, leases, transfers, assignments, abandonments, exchanges,
relinquishments of possession or dispossessions of Collateral or other assets
having an aggregate value not to exceed $1,000,000 during the term hereof).

 


(W)                               LIMITATIONS ON ADVANCES AND DISTRIBUTIONS. 
SECTION 7.11 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING SUBSTITUTED THEREFOR:


 

Section 7.11                            Limitations on Advances and
Distributions.  Borrower shall not make distributions to any limited or general
partner of Borrower during the continuance of an Event of Default if, following
the occurrence of such Event of Default, Lenders send a notice to Borrower
asserting or confirming such Event of Default (regardless of whether any notice
shall have been required to create such Event of Default in any case).  Borrower
shall not make any loans or advances to any Affiliate or related Persons of
Borrower, except K-Sea, any Excluded Subsidiary and any Subsidiary Guarantor;
provided that, (a) except for the loan described in clause (b) of this proviso,
the aggregate outstanding amount of all such loans and advances to the Excluded
Subsidiaries shall not exceed $2,000,000 at any one time and (b) Borrower may
make a loan to K-Sea Canada Corp. in a principal amount not to exceed
$13,100,000 for a term of not more than six (6) months..

 

14

--------------------------------------------------------------------------------


 


(X)                                 NOTES.  EXHIBIT A TO THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND EXHIBIT A TO THIS AMENDMENT SUBSTITUTED
THEREFOR.


 


(Y)                               POOL VESSELS.  SCHEDULE 1.01 TO THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND EXHIBIT D TO THIS AMENDMENT
SUBSTITUTED THEREFOR.


 


(Z)                                 COMMITMENTS.  SCHEDULE 2.01 TO THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND EXHIBIT E TO THIS AMENDMENT
SUBSTITUTED THEREFOR.


 


(AA)                          GENERAL.


 

(I)                                     LENDERS.  ALL REFERENCES TO A “LENDER”
OR THE “LENDERS” IN THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE
DEEMED TO REFER TO THE LENDERS AND THE NEW LENDER.

 

(II)                                  LOAN AGREEMENT.  ALL REFERENCES TO “THIS
AGREEMENT” IN THE LOAN AGREEMENT AND TO “THE LOAN AGREEMENT” IN THE OTHER LOAN
DOCUMENTS SHALL BE DEEMED TO REFER TO THE LOAN AGREEMENT AS AMENDED HEREBY.

 

(III)                               NOTES.  ALL REFERENCES TO A “NOTE” OR THE
“NOTES” IN THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO
REFER TO THE REPLACEMENT NOTES ISSUED PURSUANT HERETO.

 


3.                                     CONDITIONS TO EFFECTIVENESS.  THIS
AMENDMENT SHALL BE EFFECTIVE UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS:


 


(A)                                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE FROM THE SECRETARY OF EACH OF BORROWER AND SEA COAST LLC ATTACHING
(I) A TRUE AND COMPLETE COPY OF THE RESOLUTIONS OF ITS MANAGING PERSON AND OF
ALL DOCUMENTS EVIDENCING ALL NECESSARY PARTNERSHIP OR LIMITED LIABILITY COMPANY
ACTION (IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT) TAKEN BY
IT TO AUTHORIZE THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS
CONTEMPLATED THEREBY, (II) ATTACHING A TRUE AND COMPLETE COPY OF ITS
ORGANIZATIONAL DOCUMENTS, (III) SETTING FORTH THE INCUMBENCY OF ITS OFFICER OR
OFFICERS OR OTHER ANALOGOUS COUNTERPART WHO MAY SIGN THE LOAN DOCUMENTS,
INCLUDING THEREIN A SIGNATURE SPECIMEN OF SUCH OFFICER OR OFFICERS AND
(IV) ATTACHING A CERTIFICATE OF GOOD STANDING OF THE SECRETARY OF STATE OF THE
JURISDICTION OF ITS FORMATION AND OF EACH OTHER JURISDICTION IN WHICH IT IS
QUALIFIED TO DO BUSINESS.


 


(B)                               THE ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED FROM EACH PARTY HERETO EITHER (X) A COUNTERPART OF THIS
AMENDMENT SIGNED ON BEHALF OF SUCH PARTY OR (Y) WRITTEN EVIDENCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AMENDMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AMENDMENT.


 


(C)                                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A NOTE FOR EACH LENDER REQUESTING THE SAME DULY SIGNED ON BEHALF OF BORROWER.


 


(D)                               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
COUNTERPART OF THE ACKNOWLEDGEMENT AND CONSENT ANNEXED HERETO DULY EXECUTED BY
THE K-SEA AND K-SEA TRANSPORTATION INC.

 

15

--------------------------------------------------------------------------------


 


(E)                                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A SUBSIDIARY GUARANTY SIGNED ON BEHALF OF SEA COAST LLC.


 


(F)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A SUPPLEMENT AND AMENDMENT NO. 1 TO THE MORTGAGE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT DULY SIGNED ON BEHALF OF BORROWER.


 


(G)                               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE FOLLOWING, EACH DATED THE AMENDMENT NO. 1 EFFECTIVE DATE (UNLESS OTHERWISE
SPECIFIED), IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND
IN SUFFICIENT COPIES:


 

(I)                                   PROPER UCC FINANCING STATEMENTS AND UCC
FINANCING STATEMENT AMENDMENTS UNDER THE UNIFORM COMMERCIAL CODE FOR ALL
JURISDICTIONS THAT THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN
ORDER TO PERFECT AND PROTECT THE FIRST AND ONLY PRIORITY LIENS AND SECURITY
INTERESTS CREATED UNDER THE LOAN AGREEMENT, THE MORTGAGE, THE SEA COAST MORTGAGE
AND THE OTHER LOAN DOCUMENTS, COVERING THE COLLATERAL;

 

(II)                                EVIDENCE OF THE COMPLETION OF ALL OTHER
RECORDINGS AND FILINGS OF OR WITH RESPECT TO THE LIEN CREATED BY THE LOAN
AGREEMENT, THE SEA COAST MORTGAGE AND THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND
PROTECT THE LIENS CREATED BY SUCH LOAN DOCUMENTS;

 

(III)                             WITH RESPECT TO EACH ADDITIONAL POOL VESSEL
DESCRIBED IN EXHIBIT B HERETO, THE FOLLOWING:

 

(A)                              the Supplement and Amendment No. 1 to the
Mortgage described in Section 3(f) above, which shall cover such Additional Pool
Vessel and, in connection therewith, such Additional Pool Vessel shall have been
duly documented in the name of the Credit Party holding title thereto under the
laws of the United States, such Supplement and Amendment No. 1 to the Mortgage
shall have been duly filed for recording with the United States Coast Guard, and
such Supplement and Amendment No. 1 to the Mortgage shall constitute a preferred
ship mortgage on such Additional Pool Vessel;

 

(B)                                an assignment covering the earnings and
requisition compensation, if any, of such Additional Pool Vessel, in form and
substance satisfactory to the Administrative Agent, duly executed by the Credit
Party that is the owner of such Additional Pool Vessel and, in connection
therewith, such Credit Party shall have executed and delivered to the
Administrative Agent notices of assignment and authorizations to collect
insurance claims and to collect general average contributions, in such form and
in such number of counterparts as may be reasonably requested by the
Administrative Agent;

 

(C)                                an assignment covering the insurances of such
Additional Pool Vessel, in form and substance satisfactory to the Administrative
Agent, duly executed by the Credit Party that is the owner of such Additional
Pool Vessel;

 

(D)                               copies of cover notes and certificates of
entry evidencing the insurance covered by such Additional Pool Vessel;

 

16

--------------------------------------------------------------------------------


 

(E)                                 authorizations to inspect class records of
such Additional Pool Vessel by the Credit Party that is the owner thereof, in
such form and such number of counterparts as may be reasonably requested by the
Administrative Agent, duly executed by such Credit Party;

 

(F)                                 a true and complete copy of either (1) a
certificate of ownership and encumbrance issued by the United States Coast Guard
or (2) an abstract of title issued by the United States Coast Guard, in either
case, showing such Credit Party to be the sole owner of such Additional Pool
Vessel free and clear of all Liens of record except (x) the Mortgage covering
such Additional Pool Vessel in favor of the Collateral Trustee for the benefit
of the Lenders, and (y) the Permitted Liens;

 

(G)                                for each Additional Pool Vessel to the extent
it is required to be maintained in class in order to operate in the service in
which it is operating, the original current confirmation certificate of American
Bureau of Shipping for such Additional Pool Vessel, confirming that such
Additional Pool Vessel is in such class without material recommendation,
together with an American Bureau of Shipping SafeNet database printout dated not
more than twenty (20) days prior to the Amendment No. 1 Effective Date,
certified by an officer of Borrower as true and correct;

 

(H)                               a copy of the current certificate of
inspection issued by the United States Coast Guard for such Additional Pool
Vessel, if available, and reflecting no outstanding recommendations; and

 

(I)                                    (1)                                 
written advice from B&P International Insurance Brokerage LLC, insurance
brokers, of the placement of the insurances covering such Additional Pool
Vessel; (2) written confirmation from such brokers, that they have received no
notice of the assignment (except from the Administrative Agent) of the
insurances or any claim covering such Additional Pool Vessel; (3) an opinion of
such brokers to the effect that such insurance complies with the applicable
provisions of the Loan Agreement and of the Mortgage covering such Additional
Pool Vessel, where applicable; and (4) an agreement by such brokers, in form and
substance satisfactory to the Administrative Agent, whereunder the insurances of
such Additional Pool Vessel, and claims thereunder, will not be affected by
nonpayment of premiums on any other insurances;

 

(IV)                            WITH RESPECT TO EACH SEA COAST POOL VESSEL
DESCRIBED IN EXHIBIT C HERETO, THE FOLLOWING:

 

(A)                              a Mortgage covering such Sea Coast Pool Vessel
duly executed by the Credit Party that is the owner of such Sea Coast Pool
Vessel and, in connection therewith, such Sea Coast Pool Vessel shall have been
duly documented in the name of the Credit Party holding title thereto under the
laws of the United States, such Mortgage shall have been duly filed for
recording with the United States Coast Guard, and such Mortgage shall constitute
a preferred ship mortgage on such Sea Coast Pool Vessel;

 

(B)                                an assignment covering the earnings and
requisition compensation, if any, of such Sea Coast Pool Vessel, in form and
substance satisfactory to the Administrative Agent, duly executed by the Credit
Party that is the owner of such Sea Coast Pool Vessel and, in connection
therewith, such Credit Party shall have

 

17

--------------------------------------------------------------------------------


 

executed and delivered to the Administrative Agent notices of assignment and
authorizations to collect insurance claims and to collect general average
contributions, in such form and in such number of counterparts as may be
reasonably requested by the Administrative Agent;

 

(C)                                an assignment covering the insurances of such
Sea Coast Pool Vessel, in form and substance satisfactory to the Administrative
Agent, duly executed by the Credit Party that is the owner of such Sea Coast
Pool Vessel;

 

(D)                               copies of cover notes and certificates of
entry evidencing the insurance covered by such Sea Coast Pool Vessel;

 

(E)                                 authorizations to inspect class records of
such Sea Coast Pool Vessel by the Credit Party that is the owner thereof, in
such form and such number of counterparts as may be reasonably requested by the
Administrative Agent, duly executed by such Credit Party;

 

(F)                                 a true and complete copy of either (1) a
certificate of ownership and encumbrance issued by the United States Coast Guard
or (2) an abstract of title issued by the United States Coast Guard, in either
case, showing such Credit Party to be the sole owner of such Sea Coast Pool
Vessel free and clear of all Liens of record except (x) the Mortgage covering
such Sea Coast Pool Vessel in favor of the Collateral Trustee for the benefit of
the Lenders, and (y) the Permitted Liens;

 

(G)                                for each Sea Coast Pool Vessel to the extent
it is required to be maintained in class in order to operate in the service in
which it is operating, the original current confirmation certificate of American
Bureau of Shipping for such Sea Coast Pool Vessel, confirming that such Sea
Coast Pool Vessel is in such class without material recommendation, together
with an American Bureau of Shipping SafeNet database printout dated not more
than twenty (20) days prior to the Amendment No. 1 Effective Date, certified by
an officer of Borrower as true and correct;

 

(H)                               a copy of the current certificate of
inspection issued by the United States Coast Guard for such Sea Coast Pool
Vessel, if available, and reflecting no outstanding recommendations; and

 

(I)                                    (1)                                 
written advice from B&P International Insurance Brokerage LLC, insurance
brokers, of the placement of the insurances covering such Sea Coast Pool Vessel;
(2) written confirmation from such brokers, that they have received no notice of
the assignment (except from the Administrative Agent) of the insurances or any
claim covering such Sea Coast Pool Vessel; (3) an opinion of such brokers to the
effect that such insurance complies with the applicable provisions of the Loan
Agreement and of the Mortgage covering such Sea Coast Pool Vessel, where
applicable; and (4) an agreement by such brokers, in form and substance
satisfactory to the Administrative Agent, whereunder the insurances of such Sea
Coast Pool Vessel, and claims thereunder, will not be affected by nonpayment of
premiums on any other insurances; and

 

(V)                               WITH RESPECT TO NOT LESS THAN FIVE (5) OF THE
POOL VESSELS DESCRIBED ON EXHIBIT D HERETO (OTHER THAN THE ADDITIONAL POOL
VESSELS DESCRIBED ON EXHIBIT B HERETO AND THE SEA COAST POOL VESSELS DESCRIBED
ON EXHIBIT C HERETO), A TRUE

 

18

--------------------------------------------------------------------------------


 

and complete copy of either (A) a certificate of ownership and encumbrance
issued by the United States Coast Guard or (B) an abstract of title issued by
the United States Coast Guard, in either case, showing the Credit Party that is
the owner of such Pool Vessel to be the sole owner of such Pool Vessel free and
clear of all Liens of record except (x) the Mortgage covering such Pool Vessel
in favor of the Collateral Trustee for the benefit of the Lenders, and (y) the
Permitted Liens.

 


(H)                               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE, DATED THE AMENDMENT NO. 1 EFFECTIVE DATE AND SIGNED BY A FINANCIAL
OFFICER OF BORROWER,


 

(I)                                     CONFIRMING THAT (1) THE SEA COAST
ACQUISITION TRANSACTIONS HAVE BEEN CONSUMMATED, (2) THE SEA COAST ACQUISITION
HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
APPLICABLE SEA COAST ACQUISITION DOCUMENTS, ALL OF WHICH SHALL BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND (3) THE TOTAL
CONSIDERATION PAID IN CONNECTION WITH THE SEA COAST ACQUISITION WAS NOT MORE
THAN THE PURCHASE PRICE, SUBJECT TO ADJUSTMENT PURSUANT TO THE TERMS OF THE SEA
COAST ACQUISITION DOCUMENTS; AND

 

(II)                                  ATTACHING A TRUE, COMPLETE AND CORRECT
COPY OF EACH OF THE FOLLOWING (EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT): (1) EACH SEA COAST
ACQUISITION DOCUMENT (INCLUDING, WITHOUT LIMITATION, THE VESSEL PURCHASE
AGREEMENT DATED OCTOBER 18, 2005 BETWEEN SEA COAST LLC AND SEA COAST SELLER AND
THE INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION
THEREWITH) AND (2) ANY INFORMATION THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUIRE REGARDING THE ASSETS AND LIABILITIES OF THE BORROWER AND SEA COAST LLC
AFTER GIVING EFFECT TO THE CONSUMMATION OF THE SEA COAST ACQUISITION.

 


(I)                                   THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED UNIFORM COMMERCIAL CODE, TAX AND JUDGMENT LIEN SEARCH REPORTS WITH
RESPECT TO EACH APPLICABLE PUBLIC OFFICE WHERE LIENS ARE OR MAY BE FILED
DISCLOSING THAT THERE ARE NO LIENS OF RECORD IN SUCH OFFICIAL’S OFFICE COVERING
ANY COLLATERAL OR SHOWING BORROWER OR ANY OTHER CREDIT PARTY AS DEBTOR
THEREUNDER (OTHER THAN PERMITTED LIENS) AND A CERTIFICATE OF AN OFFICER OF
BORROWER, DATED THE EFFECTIVE DATE, CERTIFYING THAT, UPON THE MAKING OF THE
LOANS THERE WILL EXIST NO LIENS ON THE COLLATERAL OTHER THAN PERMITTED LIENS.


 


(J)                                   THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AND ACCEPTED A DESKTOP OR VISUAL APPRAISAL OF ALL ADDITIONAL POOL
VESSELS AND SEA COAST POOL VESSELS, WHICH SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND WHICH SHALL DEMONSTRATE THAT THE
ORDERLY LIQUIDATION VALUE OF THE POOL VESSELS (INCLUDING THE ADDITIONAL POOL
VESSELS AND  THE SEA COAST POOL VESSELS) AS OF THE AMENDMENT NO. 1 EFFECTIVE
DATE IS NOT LESS THAN $150,000,000.00.


 


(K)                                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SATISFACTORY EVIDENCE THAT THE ADDITIONAL POOL VESSELS AND THE SEA COAST POOL
VESSELS ARE OPERATIONALLY SUITABLE FOR THE TRADES IN WHICH THE ADDITIONAL POOL
VESSELS AND THE SEA COAST POOL VESSELS ARE EXPECTED TO BE ENGAGED AND CAN BE
OPERATED BY BORROWER AND/OR SEA COAST LLC IN THEIR INTENDED TRADES WITHOUT
IMPEDIMENT.

 


(L)                                     NO EVENT OF LOSS SHALL HAVE OCCURRED
WITH RESPECT TO ANY OF THE POOL VESSELS.

 

19

--------------------------------------------------------------------------------


 


(M)                               THE ADMINISTRATIVE AGENT SHALL BE REASONABLY
SATISFIED THAT THERE IS NO LITIGATION OR ADMINISTRATIVE PROCEEDING, OR
REGULATORY DEVELOPMENT, THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON (I) THE BUSINESS, ASSETS, OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE) OR MATERIAL AGREEMENTS OF THE BORROWER AND ITS SUBSIDIARIES, (II) THE
BUSINESS, ASSETS, OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR MATERIAL
AGREEMENTS OF SEA COAST TOWING OR SEA COAST LLC, (III) THE ABILITY OF ANY CREDIT
PARTY TO PERFORM ANY OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT, (IV) THE RIGHTS
OF OR BENEFITS AVAILABLE TO THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE OR
ANY LENDER UNDER ANY LOAN DOCUMENT OR (V) THE ABILITY OF ANY PARTY TO THE SEA
COAST ACQUISITION DOCUMENTS TO PERFORM ANY OF ITS OBLIGATIONS UNDER THE SEA
COAST ACQUISITION DOCUMENTS.


 


(N)                                 THE LENDERS SHALL HAVE COMPLETED A DUE
DILIGENCE INVESTIGATION OF SEA COAST SELLER, SEA COAST TOWING AND SEA COAST LLC
IN SCOPE, AND WITH RESULTS, SATISFACTORY TO THE LENDERS; SEA COAST TOWING AND
SEA COAST LLC SHALL HAVE GIVEN THE ADMINISTRATIVE AGENT SUCH ACCESS TO THEIR
RESPECTIVE BOOKS AND RECORDS AS THE ADMINISTRATIVE AGENT MAY HAVE REQUESTED UPON
REASONABLE NOTICE IN ORDER TO CARRY OUT ITS INVESTIGATIONS, APPRAISALS AND
ANALYSES, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL ADDITIONAL
FINANCIAL, BUSINESS AND OTHER INFORMATION REGARDING SEA COAST TOWING AND SEA
COAST LLC AND THEIR RESPECTIVE PROPERTIES AS THE ADMINISTRATIVE AGENT SHALL HAVE
REASONABLY REQUESTED.


 


(O)                                 THE LENDERS SHALL BE REASONABLY SATISFIED
THAT NO MATERIAL ADVERSE CHANGE IN THE BUSINESS, ASSETS, OPERATIONS, PROPERTIES,
CONDITION (FINANCIAL OR OTHERWISE), LIABILITIES (INCLUDING CONTINGENT
LIABILITIES) OR MATERIAL AGREEMENTS OF (I) BORROWER AND ITS SUBSIDIARIES OR
(II) SEA COAST TOWING HAS OCCURRED SINCE DECEMBER 31, 2004.


 


(P)                                 THERE SHALL BE NO INJUNCTION, WRIT,
PRELIMINARY RESTRAINING ORDER OR OTHER ORDER OF ANY NATURE ISSUED BY ANY
GOVERNMENTAL AUTHORITY IN ANY RESPECT AFFECTING (I) THE TRANSACTIONS PROVIDED
FOR IN THIS AMENDMENT, THE LOAN DOCUMENTS OR THE SEA COAST ACQUISITION DOCUMENTS
OR (II) THE SEA COAST ACQUISITION TRANSACTIONS AND NO ACTION OR PROCEEDING BY OR
BEFORE ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN COMMENCED AND BE PENDING OR,
TO THE KNOWLEDGE OF BORROWER, THREATENED, SEEKING TO PREVENT OR DELAY THE
TRANSACTIONS CONTEMPLATED BY (X) THIS AMENDMENT, THE LOAN DOCUMENTS OR THE SEA
COAST ACQUISITION DOCUMENTS OR (Y) THE SEA COAST ACQUISITION TRANSACTIONS OR
CHALLENGING ANY OTHER TERMS AND PROVISIONS HEREOF OR THEREOF OR SEEKING ANY
DAMAGES IN CONNECTION HEREWITH OR THEREWITH, AND THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A CERTIFICATE, IN ALL RESPECTS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF A FINANCIAL OFFICER OF BORROWER TO THE FOREGOING
EFFECT.


 


(Q)                                 ALL MATERIAL APPROVALS AND CONSENTS OF ALL
PERSONS REQUIRED TO BE OBTAINED IN CONNECTION WITH THE CONSUMMATION OF THE SEA
COAST ACQUISITION TRANSACTIONS SHALL HAVE BEEN OBTAINED AND SHALL BE IN FULL
FORCE AND EFFECT, AND ALL REQUIRED NOTICES HAVE BEEN GIVEN AND ALL REQUIRED
WAITING PERIODS SHALL HAVE EXPIRED, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, IN ALL RESPECTS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF AN OFFICER OF BORROWER TO THE FOREGOING EFFECT.


 


(R)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COPIES OF SUCH ENVIRONMENTAL STUDIES, SURVEYS AND REPORTS, IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUIRE, WITH RESPECT TO THE REAL PROPERTY OWNED OR LEASED BY SEA
COAST TOWING OR SEA COAST LLC.

 

20

--------------------------------------------------------------------------------


 


(S)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AND BE REASONABLY SATISFIED WITH (I) THE AUDITED BALANCE SHEET OF SEA
COAST TOWING AS AT DECEMBER 31, 2002, DECEMBER 31, 2003 AND DECEMBER 31, 2004
AND THE AUDITED RESULTS OF OPERATIONS, CASH FLOWS AND STOCKHOLDERS’ EQUITY OF
SEA COAST TOWING FOR THE FISCAL YEARS ENDING ON DECEMBER 31, 2003 AND
DECEMBER 31, 2004, IN EACH CASE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED, (II) THE FINANCIAL STATEMENTS OF SEA COAST TOWING AS AT AND FOR THE
FISCAL QUARTER ENDING ON JUNE 30, 2005 AND THE THEN ELAPSED PORTION OF THE
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING FISCAL QUARTER END, AND PERIOD OR PERIODS, OF THE PREVIOUS FISCAL
YEAR, (III) BIOGRAPHICAL INFORMATION IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO SUCH MEMBERS OF SEA COST TOWING’S OFFICERS
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, TOGETHER WITH A SUMMARY OF
THE ANTICIPATED ROLES OF SUCH OFFICERS AFTER THE CONSUMMATION OF THE SEA COAST
ACQUISITION AND (IV) THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS (WITH AN
UNQUALIFIED OPINION) OF BORROWER AND K-SEA AS AT AND FOR THE FISCAL YEAR ENDING
JULY 1, 2005, PREPARED AND CERTIFIED BY PRICEWATERHOUSECOOPERS LLP.


 


(T)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AND BE SATISFIED WITH CONSOLIDATED AND CONSOLIDATING PRO FORMA BALANCE
SHEETS OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE AMENDMENT NO. 1 EFFECTIVE
DATE, AFTER GIVING EFFECT TO THE SEA COAST ACQUISITION TRANSACTIONS (INCLUDING
ALL DEBT AND EQUITY ISSUANCES IN CONNECTION THEREWITH).


 


(U)                                 ALL INDEBTEDNESS OF SEA COAST TOWING OR SEA
COAST LLC TO BANK OF AMERICA, N.A. (AS TRUSTEE FOR CERTAIN SECURED CREDITORS)
SHALL HAVE BEEN UNCONDITIONALLY PAID IN FULL, SEA COAST TOWING AND SEA COAST LLC
SHALL HAVE TERMINATED ANY COMMITMENTS OR LINES OF CREDIT MADE AVAILABLE TO SEA
COAST TOWING OR SEA COAST LLC, ANY AND ALL GUARANTIES BY SEA COAST TOWING OR SEA
COAST LLC OF ANY INDEBTEDNESS, LIABILITIES OR OBLIGATIONS OF ANY OTHER PERSON
SHALL HAVE BEEN TERMINATED AND ALL LIENS, IF ANY, SECURING SUCH INDEBTEDNESS OR
GUARANTIES SHALL HAVE BEEN RELEASED OR TERMINATED, AND ALL OTHER OBLIGATIONS, IF
ANY, WITH RESPECT THERETO SHALL HAVE BEEN DULY AND FINALLY EXTINGUISHED.


 


(V)                                 THE EBITDA OF BORROWER AND THE GUARANTORS
FOR THE FOUR FISCAL QUARTER PERIOD ENDING JUNE 30, 2005, DETERMINED ON A PRO
FORMA BASIS AS IF THE SEA COAST ACQUISITION TRANSACTIONS HAD BEEN CONSUMMATED ON
JULY 1, 2004, SHALL BE NOT LESS THAN $50,000,000, AND THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A CERTIFICATE OF FINANCIAL OFFICER OF BORROWER, IN ALL
RESPECTS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, TO SUCH EFFECT.


 


(W)                               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE, DATED THE AMENDMENT NO. 1 EFFECTIVE DATE AND SIGNED BY A FINANCIAL
OFFICER OF THE BORROWER, SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH SECTIONS 7.01. 7.02, 7.03 AND 7.04 ON A PRO FORMA
BASIS AS OF THE AMENDMENT NO. 1 EFFECTIVE DATE, IMMEDIATELY AFTER GIVING EFFECT
TO THE SEA COAST ACQUISITION TRANSACTIONS.


 


(X)                                   THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FAVORABLE WRITTEN OPINIONS (EACH ADDRESSED TO THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL TRUSTEE AND DATED THE AMENDMENT NO. 1
EFFECTIVE DATE) FROM THOMPSON COBURN L.L.P. AND HOLLAND & KNIGHT LLP, ON BEHALF
OF THE CREDIT PARTIES, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT COVERING SUCH MATTERS RELATING TO THE CREDIT

 

21

--------------------------------------------------------------------------------


 

Parties, the Loan Documents or the Sea Coast Acquisition as the Administrative
Agent shall reasonably request.  Borrower hereby requests such counsel to
deliver such opinions.


 


(Y)                                 THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE LOAN AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, EXCEPT
TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER DATE AND,
AFTER GIVING EFFECT TO THE AMENDMENTS SET FORTH IN SECTION 2 HEREOF, NO DEFAULT
OR EVENT OF DEFAULT SHALL EXIST.


 


(Z)                                   THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE AMENDMENT
NO. 1 EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR
PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY
BORROWER HEREUNDER.


 


(AA)                            ALL LEGAL MATTERS WITH RESPECT TO AND ALL LEGAL
DOCUMENTS (INCLUDING, BUT NOT LIMITED TO, THE LOAN DOCUMENTS) EXECUTED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT SHALL BE
SATISFACTORY TO COUNSEL FOR THE ADMINISTRATIVE AGENT.


 


(BB)                          BORROWER SHALL HAVE PAID THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT AND THE LENDERS IN
CONNECTION WITH THIS AMENDMENT.


 

The Administrative Agent shall notify Borrower and the Lenders of the Amendment
No. 1 Effective Date, and such notice shall be conclusive and binding.

 


4.                                     REPRESENTATIONS AND WARRANTIES.  BORROWER
HEREBY REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT:


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
THE DATE HEREOF AND WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF THE DATE
HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN
EARLIER DATE.


 


(B)                                 NO DEFAULT OR EVENT OF DEFAULT AND NO EVENT
OR CONDITION WHICH, WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE SUCH A DEFAULT OR EVENT OF DEFAULT, NOW EXISTS OR WOULD EXIST.


 


(C)                                  (I)  THE EXECUTION, DELIVERY AND
PERFORMANCE BY BORROWER OF THIS AMENDMENT IS WITHIN ITS ORGANIZATIONAL POWERS
AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION (CORPORATE OR OTHERWISE)
ON THE PART OF BORROWER, (II) THIS AMENDMENT IS THE LEGAL, VALID AND BINDING
OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH ITS
TERMS, AND (III) NEITHER THIS AMENDMENT NOR THE EXECUTION, DELIVERY AND
PERFORMANCE BY BORROWER HEREOF: (A) CONTRAVENES THE TERMS OF BORROWER’S
ORGANIZATION DOCUMENTS, (B) CONFLICTS WITH OR RESULTS IN ANY BREACH OR
CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, ANY DOCUMENT EVIDENCING ANY
CONTRACTUAL OBLIGATION TO WHICH BORROWER IS A PARTY OR ANY ORDER, INJUNCTION,
WRIT OR DECREE TO WHICH BORROWER OR ITS PROPERTY IS SUBJECT, OR (C) VIOLATES ANY
REQUIREMENT OF LAW

 

22

--------------------------------------------------------------------------------


 


5.                                       EFFECT; NO WAIVER.


 


(A)                                  BORROWER HEREBY (I) REAFFIRMS AND ADMITS
THE VALIDITY AND ENFORCEABILITY OF THE LOAN DOCUMENTS AND ALL OF ITS OBLIGATIONS
THEREUNDER AND (II) AGREES AND ADMITS THAT IT HAS NO EXISTING DEFENSES TO OR
OFFSETS AGAINST ANY SUCH OBLIGATION. EXCEPT AS SPECIFICALLY SET FORTH HEREIN,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THEIR TERMS AND ARE HEREBY RATIFIED AND CONFIRMED. 
THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT OPERATE AS
A WAIVER OF ANY EXISTING OR FUTURE DEFAULT OR EVENT OF DEFAULT, WHETHER KNOWN OR
UNKNOWN OR ANY RIGHT, POWER OR REMEDY OF THE ADMINISTRATIVE AGENT OR THE LENDERS
UNDER THE LOAN AGREEMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE LOAN
AGREEMENT, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


 


(B)                                 BORROWER HEREBY (I) REAFFIRMS ALL OF ITS
AGREEMENTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS, (II) REAFFIRMS THAT ALL
OBLIGATIONS OF BORROWER UNDER OR IN CONNECTION WITH THE LOAN AGREEMENT AS
AMENDED HEREBY ARE “OBLIGATIONS” AS THAT TERM IS DEFINED IN THE LOAN DOCUMENTS
AND (III) REAFFIRMS THAT ALL SUCH OBLIGATIONS CONTINUE TO BE SECURED BY THE LOAN
DOCUMENTS, WHICH REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND
CONFIRMED.


 


6.                                       MISCELLANEOUS.


 


(A)                                  BORROWER AND SEA COAST LLC WILL CAUSE ALL
ADDITIONAL POOL VESSELS AND ALL SEA COAST POOL VESSELS TO BE SUBJECTED TO A LIEN
SECURING THE OBLIGATIONS AND WILL TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO GRANT AND PERFECT SUCH
LIENS, INCLUDING, WITH OUT LIMITATION, EXECUTING ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKING ALL SUCH FURTHER
ACTIONS (INCLUDING THE FILING AND RECORDING OF PREFERRED SHIP MORTGAGES,
FINANCING STATEMENTS, AND ANY OTHER INSTRUMENT OR AGREEMENT OF ASSIGNMENT THAT
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST WITH THE UNITED STATES COAST
GUARD), THAT MAY BE REQUIRED UNDER ANY APPLICABLE LAW, OR WHICH THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST, TO
EFFECTUATE THE TRANSACTIONS CONTEMPLATED HEREBY OR TO GRANT, PRESERVE, PROTECT
OR PERFECT THE LIENS CREATED OR INTENDED TO BE CREATED BY THE LOAN DOCUMENTS OR
THE VALIDITY OR PRIORITY OF ANY SUCH LIEN, ALL AT THE EXPENSE OF BORROWER.


 


(B)                                 BORROWER SHALL PAY THE ADMINISTRATIVE AGENT
UPON DEMAND FOR ALL REASONABLE EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES OF THE ADMINISTRATIVE AGENT, INCURRED BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT.


 


(C)                                  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF
LAW PROVISIONS, BUT INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND DECISIONS OF THE STATE OF NEW
YORK.


 


(D)                                 THIS AMENDMENT SHALL BE BINDING UPON
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THE RESPECTIVE SUCCESSORS AND ASSIGNS
OF THE ADMINISTRATIVE AGENT AND THE LENDERS.

 

23

--------------------------------------------------------------------------------


 


(E)                                  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[Signature pages follow.]

 

24

--------------------------------------------------------------------------------


 

AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Amendment to be executed on
its behalf.

 

 

K-SEA OPERATING PARTNERSHIP
L.P., by its general partner K-Sea OLP
GP, LLC, as Borrower

 

 

 

 

 

 

 

By:

/s/ John J. Nicola

 

 

Name:

John J. Nicola

 

 

Title:

Chief Financial Officer

 

 

 

 

KEYBANK NATIONAL
ASSOCIATION, for itself as Lender, and
as Administrative Agent and as Collateral
Trustee

 

 

 

 

 

 

 

By:

/s/ Steven B. Vitale

 

 

Name:

Steven B. Vitale

 

 

Title:

Senior Vice President

 

 

 

 

LASALLE BANK NATIONAL
ASSOCIATION, as Syndication Agent and
Lender

 

 

 

 

 

 

 

By:

/s/ Kathleen L. Ross

 

 

Name:

Kathleen L. Ross

 

 

Title:

Senior Vice President

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

 

 

By:

/s/ Devon Starks

 

 

Name:

Devon Starks

 

 

Title:

Senior Vice President

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Stephen Karp

 

 

Name:

Stephen Karp

 

 

Title:

Vice President

 

K-SEA OPERATING PARTNERSHIP AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONSENT

 

Each of the undersigned Guarantors hereby (1) consents to the execution and
delivery by the Borrower of the foregoing Amendment No. 1; (2) agrees that the
definition of “Obligations” (and any other term referring to the indebtedness,
liabilities and obligations of Borrower to the Administrative Agent or any of
the Lenders) in the Parent Guaranty or its Subsidiary Guaranty, as the case may
be, and the other Loan Documents shall include the Indebtedness of the Borrower
under the forgoing Amendment No. 1; (3) agrees that the definition of “Loan
Agreement” in the Parent Guaranty or its Subsidiary Guaranty, as the case may
be, and the other Loan Documents to which it is a party is hereby amended to
mean the Loan Agreement as amended by the foregoing Amendment No. 1;
(4) reaffirms its continuing liability under the Parent Guaranty or its
Subsidiary Guaranty, as the case may be (as modified hereby); (5) reaffirms all
of its agreements and obligations under the Loan Documents to which it is a
party; (6) reaffirms that all Obligations of the Borrower under or in connection
with the Loan Agreement as amended by the foregoing Amendment No. 1 are
“Obligations” as that term is defined in the Parent Guaranty or its Subsidiary
Guaranty, as the case may be; (7) reaffirms that all such Obligations continue
to be secured by the Loan Documents to which it is a party, which remain in full
force and effect and are hereby ratified and confirmed; and (8) confirms and
agrees that it is a Guarantor and that the Parent Guaranty or its Subsidiary
Guaranty, as the case may be, and the other Loan Documents to which it is a
party are, and shall continue to be, in full force and effect in accordance with
their respective terms.

 

 

 

K-SEA TRANSPORTATION PARTNERS
L.P.

 

 

 

 

By:

/s/ John J. Nicola

 

 

Name:

John J. Nicola

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

K-SEA TRANSPORTATION INC.

 

 

 

 

By:

/s/ John J. Nicola

 

 

Name:

John J. Nicola

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

FORM OF NOTE

 

$

October 18, 2005

 

New York, New York

 

FOR VALUE RECEIVED, the undersigned, K-SEA OPERATING PARTNERSHIP L.P., a
Delaware limited partnership (“Borrower”), hereby promises to pay to the order
of                              (the
“Lender”)                              DOLLARS ($                              )
or if less, the unpaid principal amount of the Loans made by the Lender to
Borrower, in the amounts and at the times set forth in the Loan and Security
Agreement, dated as of March 24, 2005 (as amended by Amendment No. 1 to Loan and
Security Agreement dated as of the date hereof and as the same may be further
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Borrower, the Lenders party thereto, and KeyBank National
Association, as Administrative Agent and Collateral Trustee, and to pay interest
from the date hereof on the principal balance of such Loans from time to time
outstanding at the rate or rates and at the times set forth in the Loan
Agreement, in each case at the office of the Administrative Agent located at 127
Public Square, Cleveland, Ohio 44114, Attn. KCIB Loan Services, or at such other
place as the Administrative Agent may specify from time to time, in lawful money
of the United States of America in immediately available funds.  Terms defined
in the Loan Agreement are used herein with the same meanings.

 

The Loans evidenced by this Note are prepayable in the amounts, and under the
circumstances, and their respective maturities are subject to acceleration upon
the terms, set forth in the Loan Agreement.  This Note is subject to, and should
be construed in accordance with, the provisions of the Loan Agreement and is
entitled to the benefits and security set forth in the Loan Documents.

 

The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (a) the date of each
Loan made by the Lender, (b) whether such Loan is a Base Rate Loan or a LIBOR
Loan and amount thereof, (c) the interest rate (without regard to the Applicable
Margin) and Interest Period applicable to each LIBOR Loan and (d) the date and
amount of each conversion of, and each payment or prepayment of the principal
of, any such Loan.  The entries made in such schedule shall be prima facie
evidence of the existence and amounts of the obligations recorded therein,
provided that the failure to so record or any error therein shall not in any
manner affect the obligation of Borrower to repay the Loans in accordance with
the terms of the Loan Agreement.

 

[This Note shall be deemed to be in complete substitution for and replacement
of, and not a repayment of the Note dated March 24, 2005 made by Borrower
payable to order of the Lender (the “Prior Note”) and all interest accrued and
unpaid under such Prior Note shall be deemed evidenced by this Note and payable
hereunder from and after the date of accrual thereof.  The execution and
delivery of this Note shall not be construed (i) to have constituted repayment
of any amount of principal or interest on the Prior Note, or (ii) to release,
cancel, terminate or otherwise impair all or any part of any lien or security
interest granted to the Lenders party to the Loan Agreement or their agents as
collateral security for the Prior Note.] (1)

 

--------------------------------------------------------------------------------

(1) This paragraph shall be included in the Note of each Lender except the New
Lender.

 

--------------------------------------------------------------------------------


 

Except as specifically otherwise provided in the Loan Agreement, Borrower hereby
waives presentment, demand, notice of dishonor, protest, notice of protest and
all other demands, protests and notices in connection with the execution,
delivery, performance, collection and enforcement of this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

K-SEA OPERATING PARTNERSHIP L.P.,
by its general partner K-Sea OLP GP, LLC,
as Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

John J. Nicola

 

Title:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------

 


 

SCHEDULE TO NOTE

 

Date

 

Type of Loan

 

Amount
of Loan

 

Amount of
principal
converted,
paid or
prepaid

 

Interest rate
on LIBOR
Loans

 

Interest Period
for LIBOR
Loans

 

Notation
made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

ADDITIONAL POOL VESSELS

 

Vessel Name

 

Official No.

 

 

 

KTC 50

 

555901

 

 

 

KTC 55

 

544437

 

 

 

Casablanca

 

901203

 

 

 

Maryland

 

287444

 

 

 

Houma

 

528526

 

 

 

Odin

 

647313

 

 

 

Taurus

 

602379

 

 

 

Falcon

 

598501

 

 

 

Banda Sea

 

504169

 

 

 

Davis Sea

 

651977

 

 

 

Norwegian Sea

 

574955

 

 

 

Sargasso Sea

 

547618

 

 

 

Timor Sea

 

283906

 

--------------------------------------------------------------------------------


 

EXHIBIT C

TO

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

SEA COAST POOL VESSELS

 

VESSEL NAME

 

OFFICIAL NO.

 

 

 

Pacific Eagle

 

500126

 

 

 

Tiger

 

502116

 

 

 

Pacific Pride

 

583851

 

 

 

Pacific Challenger

 

571631

 

 

 

Pacific Freedom

 

521494

 

 

 

Pacific Raven

 

529686

 

 

 

Paragon

 

596518

 

 

 

Pacific Patriot

 

627416

 

 

 

Sea Hawk

 

589839

 

 

 

Pacific Avenger

 

586202

 

 

 

John Brix

 

293323

 

 

 

Pacific Wolf

 

567630

 

 

 

Puget Sounder

 

981972

 

 

 

Pacific

 

996165

 

 

 

Sasanoa

 

1110781

 

--------------------------------------------------------------------------------


 

EXHIBIT D

TO

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

SCHEDULE 1.01

 

Pool Vessels

 

VESSEL NAME

 

OFFICIAL NO.

 

REGISTERED OWNER

 

 

 

 

 

Double Hull Barges

 

 

 

 

 

 

 

 

 

DBL 151

 

 

641082

 

K-Sea Operating Partnership L.P.

DBL 152

 

 

644380

 

K-Sea Operating Partnership L.P.

DBL 155

 

 

556673

 

K-Sea Operating Partnership L.P.

DBL 152

 

 

644380

 

K-Sea Operating Partnership L.P.

DBL 155

 

 

556673

 

K-Sea Operating Partnership L.P.

DBL 140

 

 

1090503

 

K-Sea Operating Partnership L.P.

DBL 70

 

 

540401

 

K-Sea Operating Partnership L.P.

DBL 31

 

 

1079242

 

K-Sea Operating Partnership L.P.

DBL 32

 

 

1087118

 

K-Sea Operating Partnership L.P.

DBL 17

 

 

1065655

 

K-Sea Operating Partnership L.P.

DBL 18

 

 

1065657

 

K-Sea Operating Partnership L.P.

DBL 19

 

 

1065658

 

K-Sea Operating Partnership L.P.

DBL 53

 

 

500121

 

K-Sea Operating Partnership L.P.

Pacific

 

 

996165

 

Sea Coast Transportation LLC

Puget Sounder

 

 

981972

 

Sea Coast Transportation LLC

Sasanoa

 

 

1110781

 

Sea Coast Transportation LLC

 

 

 

 

 

 

Single Hull Barges

 

 

 

 

 

 

 

 

 

 

 

KTC 80

 

 

643281

 

K-Sea Operating Partnership L.P.

KTC 71

 

 

563364

 

K-Sea Operating Partnership L.P.

KTC 60

 

 

630272

 

K-Sea Operating Partnership L.P.

KTC 50

 

 

555901

 

K-Sea Operating Partnership L.P.

KTC 55

 

 

544437

 

K-Sea Operating Partnership L.P.

 

--------------------------------------------------------------------------------


 

Tugs

 

 

 

 

 

 

 

 

 

Rebel

 

 

570047

 

K-Sea Operating Partnership L.P.

Yankee

 

 

571215

 

K-Sea Operating Partnership L.P.

Irish Sea

 

 

520685

 

K-Sea Operating Partnership L.P.

Viking

 

 

541711

 

K-Sea Operating Partnership L.P.

Lincoln Sea

 

 

1084513

 

K-Sea Operating Partnership L.P.

Beaufort Sea

 

 

536836

 

K-Sea Operating Partnership L.P.

Tasman Sea

 

 

578207

 

K-Sea Operating Partnership L.P.

Adriatic Sea

 

 

590232

 

K-Sea Operating Partnership L.P.

Coral Sea

 

 

550670

 

K-Sea Operating Partnership L.P.

Java Sea

 

 

636105

 

K-Sea Operating Partnership L.P.

Baltic Sea

 

 

551908

 

K-Sea Operating Partnership L.P.

Bering Sea

 

 

569665

 

K-Sea Operating Partnership L.P.

Casablanca

 

 

901203

 

K-Sea Operating Partnership L.P.

Maryland

 

 

287444

 

K-Sea Operating Partnership L.P.

Houma

 

 

528526

 

K-Sea Operating Partnership L.P.

Odin

 

 

647313

 

K-Sea Operating Partnership L.P.

Taurus

 

 

602379

 

K-Sea Operating Partnership L.P.

Falcon

 

 

598501

 

K-Sea Operating Partnership L.P.

Banda Sea

 

 

504169

 

K-Sea Operating Partnership L.P.

Davis Sea

 

 

651977

 

K-Sea Operating Partnership L.P.

Norwegian Sea

 

 

574955

 

K-Sea Operating Partnership L.P.

Sargasso Sea

 

 

547618

 

K-Sea Operating Partnership L.P.

Timor Sea

 

 

283906

 

K-Sea Operating Partnership L.P.

Pacific Eagle

 

 

500126

 

Sea Coast Transportation LLC

Tiger

 

 

502116

 

Sea Coast Transportation LLC

Pacific Pride

 

 

583851

 

Sea Coast Transportation LLC

Pacific Challenger

 

 

571631

 

Sea Coast Transportation LLC

Pacific Freedom

 

 

521494

 

Sea Coast Transportation LLC

Pacific Raven

 

 

529686

 

Sea Coast Transportation LLC

Paragon

 

 

596518

 

Sea Coast Transportation LLC

Pacific Patriot

 

 

627416

 

Sea Coast Transportation LLC

Sea Hawk

 

 

589839

 

Sea Coast Transportation LLC

 

--------------------------------------------------------------------------------


 

Pacific Avenger

 

 

586202

 

Sea Coast Transportation LLC

John Brix

 

 

293323

 

Sea Coast Transportation LLC

Pacific Wolf

 

 

567630

 

Sea Coast Transportation LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT E

TO

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

SCHEDULE 2.01

 

Amendment No. 1 Effective Date Commitments

 

Lender

 

Commitment

 

KeyBank National Association

 

$

45,000,000.00

 

LaSalle Bank National Association

 

$

25,000,000.00

 

Citizens Bank of Pennsylvania

 

$

32,000,000.00

 

Wachovia Bank, National Association

 

$

18,000,000.00

 

Aggregate Commitments

 

$

120,000,000.00

 

 

--------------------------------------------------------------------------------